Citation Nr: 1026096	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-27 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

4. Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).  

5. Entitlement to a total disability rating of individual 
unemployability (TDIU).  

6. Entitlement to an increased rating for multiple sclerosis, 
rated at 30 percent for the period prior to June 1, 2009.  

7. Entitlement to an effective date earlier than May 31, 2007, 
for the grant of service connection for prostate cancer.  

8. Entitlement to the restoration of a 100 percent evaluation for 
prostate cancer.  

9. Entitlement to an effective date earlier than May 31, 2007, 
for the grant of service connection for erectile dysfunction.  

10. Entitlement to an initial increased rating for erectile 
dysfunction.  

11. Entitlement to an effective date earlier than May 31, 2007 
for the award of special monthly compensation based on the loss 
of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from January 1971 to 
March 1972.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from several rating actions of different Department of 
Veterans Affairs Regional Offices (ROs).  Claims for service 
connection for bilateral hearing loss and tinnitus were denied in 
a March 2006 rating action.  A claim for PTSD was denied in a 
January 2008 RO rating decision.  A claim for service connection 
for ALS and a claim for TDIU were denied in an April 2009 RO 
rating decision.  

In June 2007, the RO granted service connection for prostate 
cancer, status post radical prostatectomy at 100 percent 
disabling (effective May 31, 2007).  Service connection was also 
granted for erectile dysfunction and assigned a noncompensable 
evaluation (effective May 31, 2007).  Entitlement to special 
monthly compensation based on loss of use of a creative organ was 
granted (effective May 31, 2007).  In July 2007, the Veteran 
submitted a notice of disagreement as to the effective dates for 
the grant of service connection for prostate cancer, erectile 
dysfunction and the award of special monthly compensation.  He 
also disagreed with the evaluation for erectile dysfunction.  

In July 2008, the RO decreased the evaluation for prostate 
cancer, status post radical prostatectomy, to 60 percent 
disabling.  The same month the Veteran filed a notice of 
disagreement as to this action.  

As for the issue of service connection for multiple sclerosis, in 
February 2006, the RO granted service connection for multiple 
sclerosis at 30 percent (effective June 14, 2002).  The same 
month, the Veteran filed a claim seeking an increase for his 
service-connected multiple sclerosis because his disability "had 
become more severe."  In June 2007, the RO continued the 
30 percent rating and the Veteran filed a notice of disagreement 
the following month.  In January 2008 he perfected his appeal.  
In September 2008, the RO proposed to sever service connection 
for multiple sclerosis based on evidence that the Veteran did not 
have multiple sclerosis.  In March 2009, the RO severed service 
connection for multiple sclerosis.  The Veteran did not file a 
notice of disagreement with this decision and the issue of 
whether severance was proper is not before the Board.  

In May 2010, the Veteran testified before the undersigned at a 
Board Videoconference hearing.  A transcript of the hearing has 
been associated with the file.  

The claims of service connection for bilateral hearing loss and 
tinnitus and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran expressed his desire to withdraw his appeal for 
service connection for PTSD in May 2010 before a decision by the 
Board was issued on the claim.  

2.  The Veteran expressed his desire to withdraw his appeal for 
service connection for ALS in May 2010 before a decision by the 
Board was issued on the claim.  

3.  Service connection for multiple sclerosis was severed 
effective June 1, 2009.  

4.  The evidence does not show a claim for service connection for 
the residuals of prostate cancer was received at any time prior 
to May 31, 2007.  

5.  The Veteran expressed his desire to withdraw his appeal for 
entitlement to the restoration of a 100 percent evaluation for 
prostate cancer in May 2010 before a decision by the Board was 
issued on the claim.  

6.  The evidence does not show a claim for service connection for 
erectile dysfunction was received at any time prior to May 31, 
2007.  

7.  The Veteran expressed his desire to withdraw his appeal for 
an initial increased rating for erectile dysfunction in May 2010 
before a decision by the Board was issued on the claim.  

8.  The evidence does not show a claim for service connection for 
special monthly compensation based on the loss of use of a 
creative organ was received at any time prior to May 31, 2007.  


 
CONCLUSIONS OF LAW

1.  The appeal with regard to service connection for PTSD has 
been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).  

2.  The appeal with regard to service connection for ALS has been 
withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2009).  

3.  A retroactive increase or additional benefit may not be 
awarded for multiple sclerosis because service connection has 
been severed.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(o)(1) (2009).  

4.  The criteria for an effective date prior to May 31, 2007, for 
the grant of service connection for the residuals of prostate 
cancer are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.400 (2009).  

5.  The appeal with regard to restoration of a 100 percent 
evaluation for prostate cancer has been withdrawn.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2009).  

6.  The criteria for an effective date prior to May 31, 2007, for 
the grant of service connection for erectile dysfunction are not 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 and Supp. 2009); 
38 C.F.R. § 3.400 (2009).  

7.  The appeal with regard to an initial increased rating for 
erectile dysfunction has been withdrawn.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2009).  

8.  The criteria for an effective date prior to May 31, 2007, for 
the grant of for special monthly compensation based on the loss 
of use of a creative organ are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 and Supp. 2009); 38 C.F.R. § 3.400 (2009).  


 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

Upon receipt of a complete or substantially complete application 
for benefits, VA is ordinarily required to notify the claimant 
and his/her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009).  Proper Veteran's Claims Assistance Act (VCAA) 
notice must inform the claimant of any information and evidence 
not of record that is necessary to substantiate the claim, that 
VA will seek to provide, and that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1) (2009).  

The Veteran's earlier effective date claims arise from his 
disagreement with the assignment of an effective date following 
the grant of service connection for the residuals of prostate 
cancer; erectile dysfunction, and special monthly compensation 
based on the loss of use of a creative organ.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Additionally, the withdrawn claims and claim for an increased 
rating for multiple sclerosis are decided as a matter of law and 
as a result no discussion of the duties to notify and assist is 
necessary.  

Withdrawn claims

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect at 
any time before the Board promulgates a final decision on the 
matter in question.  See 38 C.F.R. § 20.204(b) (2009); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a 
veteran, it ceases to exist; it is no longer pending and it is 
not viable).  

The withdrawal of an appeal effectively creates a situation where 
there is no longer an allegation of error of fact or law with 
respect to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  See 
38 U.S.C.A. § 7105(d)(5) (West 2002).  

At the May 2010 Board hearing, the Veteran made clear he intended 
to withdraw the claims of: service connection for PTSD; service 
connection for ALS; the restoration of a 100 percent evaluation 
for prostate cancer; and entitlement to an initial increased 
rating for erectile dysfunction.  (Transcript, p 2.)  The 
Veteran's and his representative's statements during the hearing 
were transcribed and reduced to writing.  The withdrawal of these 
issues is valid.  Once the Veteran withdrew these issues, there 
remained no allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to review 
these issues.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

Increased rating for multiple sclerosis

For increases, 38 C.F.R. § 3.400(o)(1) (2009) states that a 
retroactive increase or additional benefit will not be awarded 
after basic entitlement has been terminated such as by severance 
of service connection.  

As mentioned above, in February 2006, the RO granted service 
connection for multiple sclerosis at 30 percent (effective June 
14, 2002).  The same month, the Veteran filed a claim seeking an 
increase for his service-connected multiple sclerosis because his 
disability "had become more severe."  In March 2009, the RO 
severed service connection for multiple sclerosis because the 
evidence (including several VA examinations) showed that the 
Veteran did not have multiple sclerosis.  The Veteran did not 
file a notice of disagreement with the March 2009 RO decision and 
the matter of the severance is not before the Board.  

Under 38 C.F.R. § 3.400(o)(1), a retroactive increase or 
additional benefit will not be awarded after basic entitlement 
has been terminated, such as by severance of service connection.  
The law here is clearly dispositive as it prohibits a retroactive 
increase or additional benefits once basic entitlement has been 
terminated. On these facts, there is no legal basis for award of 
the benefit sought; hence, the law, and not the facts, is 
dispositive of this claim.  As service connection for the 
disability has been severed, the claim for an increased rating 
lacks legal merit.

Earlier effective date claims

The effective date of an award is generally the date of receipt 
of a claim (or informal claim where appropriate), or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009) (emphasis added).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day following 
separation from active service or the date entitlement arose, if 
the claim was received within one year after separation from 
service; otherwise, it is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2009).  

Under 38 C.F.R. § 3.155 (2009), an informal claim must identify 
the benefit sought.  Pursuant to 38 C.F.R. § 3.157 (2003), once a 
formal claim for compensation has been allowed or a formal claim 
for compensation disallowed for the reasons that the service-
connected disability is not compensable in degree, receipt of a 
VA examination report will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  

The Veteran's claims earlier effective dates for the grant of 
service connection for prostate cancer, erectile dysfunction, and 
the award of special monthly compensation for the loss of use of 
a creative organ all stem from the May 31, 2007 date of claim for 
prostate cancer.  The claim did not specifically mention erectile 
dysfunction or special monthly compensation, but given the nature 
of the Veteran's surgery, these claims were inferred by the RO 
(as shown by the June 2007 rating decision).  

A review of the record shows that prior to May 31, 2007, a June 
2006 VA urology record shows that an elevated prostate-specific 
antigen (PSA) was noted.  A nodule was found on the rectal 
examination, and as a result a biopsy was recommended.  He also 
had lower urinary tract symptoms and erectile dysfunction.  In a 
September 2006 statement, the Veteran indicated that he was 
scheduled for a prostate biopsy and that he was moving to another 
location.  

A December 2006 VA initial primary care note showed the Veteran 
had moved and had come to VA to establish care.  His history of 
an elevated PSA was to be evaluated.  A February 2007 VA 
pathology record showed a result of adenocarcinoma.  An April to 
May 2007 VA discharge summary showed a diagnosis of prostate 
cancer.  The Veteran had a radical "retropubicectomy" with lymph 
node dissection.  The Veteran's claim of service connection for 
prostate cancer was received on May 31, 2007.  

In a November 2007 statement, the Veteran stated that the VA 
hospital diagnosed his prostate cancer in March 2007.  At the May 
2010 Board hearing, the Veteran's representative stated that the 
VA treatment records should be accepted as an informal claim 
(Transcript, p 3).  The representative stated that the April 5, 
2007 date should be the effective date under 38 C.F.R. § 3.157.  
Id.  

The Board finds that the proper effective date for service 
connection for the residuals of prostate cancer, erectile 
dysfunction, and special monthly compensation for the loss of use 
of a creative organ was May 31, 2007.  As described above the 
date of entitlement or diagnosis of prostate cancer and the 
surgery came before the date of claim (May 31, 2007).  As 
38 C.F.R. § 3.400 directs that the effective date is whichever 
comes later in time, the proper date is May 31, 2007.  

An informal claim cannot be considered submitted under 38 C.F.R. 
§ 3.157 if a veteran has not already been granted service 
connection for the disability.  "The mere receipt of medical 
records [prior to that date] cannot be construed as an informal 
claim [under § 3.157]." See Lalonde v. West, 12 Vet. App. 377, 
382 (1999).  

There is no showing that an earlier effective date is warranted 
for the service-connected residuals of prostate cancer, erectile 
dysfunction or the award of special monthly compensation.  As a 
clear preponderance of the evidence is against the Veteran's 
claims, the benefit-of-doubt rule does not apply.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  


ORDER

The appeals regarding service connection for PTSD; service 
connection for ALS; the restoration of a 100 percent evaluation 
for prostate cancer; and entitlement to an initial increased 
rating for erectile dysfunction are dismissed.  

Entitlement to an increased rating for multiple sclerosis for the 
period prior to June 1, 2009 is denied.  

Entitlement to an effective date earlier than May 31, 2007, for 
the grant of service connection for the residuals of prostate 
cancer is denied.  

Entitlement to an effective date earlier than May 31, 2007, for 
the grant of service connection for erectile dysfunction is 
denied.  

Entitlement to an effective date earlier than May 31, 2007, for 
the award of special monthly compensation for the loss of use of 
a creative organ is denied.  


REMAND

At the May 2010 Board hearing, the Veteran stated that he was 
granted Social Security Administration (SSA) disability benefits 
in 2007.  On remand, the RO should attempt to procure these 
records because they may contain information pertinent the 
Veteran's claims for service connection or his TDIU claim.  A 
negative reply is requested and should be documented in the file.  

The Veteran contends that he is entitled to a TDIU.  He is 
currently service-connected for the residuals of prostate cancer 
at 60 percent disabling; dysthymic disorder associated with the 
residuals of prostate cancer at 50 percent disabling; and 
erectile dysfunction at 0 percent disabling.  The combined total 
evaluation is 80 percent from June 1, 2009.  Therefore, he meets 
the schedular requirements under the provisions of 38 C.F.R. 
§ 4.16(a) (2009) (with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher).  

The question that remains, however, is whether his service-
connected disabilities preclude him from obtaining or engaging in 
substantially gainful employment.  The central inquiry is: 
"whether the Veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  

At the May 2010 Board hearing, the Veteran stated he used at 
least six diapers per day (Transcript, p 13).  He wet outer 
garments daily and had difficulty sleeping (Transcript, p 14).  
It was embarrassing to be in social situations for him 
(Transcript, p 13).  He stated he was anti-social and stayed out 
of stressful situations (Transcript, p 15).  The Veteran last 
worked in July 2006 (Transcript, p 16-17).  He stated he couldn't 
get along with people at his job and his daughter moved, so he 
stopped working and moved to be closer to his daughter.  Also, he 
got a divorce.  (Transcript, p 17).  

A November 2008 employer statement showed the Veteran retired in 
September 2006.  He had lost about 520 hours of work due to 
disability before he retired, but there is no information as to 
what disability caused the loss of time.

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect a Veteran's 
service-connected disabilities has on his or her ability to work.  
See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case 
of a claim for TDIU, that VA has a duty to obtain medical 
opinions as to employability).  In this case, there is no opinion 
of record regarding the Veteran's ability to retain or maintain 
any gainful employment that takes into account solely his 
service- connected disabilities.  As a result, a remand for an 
examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA, all records related 
to the Veteran's claim for Social Security 
benefits, including all medical records and 
copies of all decisions or adjudications.  
Associate these records with the claims file.  
A negative response is requested and should 
be documented in the file.  

2. Afford the Veteran an appropriate VA 
examination to obtain an opinion as to the 
impact of the service-connected disabilities 
on the Veteran's ability to work.  The 
Veteran's claims file, to include a complete 
copy of this remand must be provided to the 
examiner(s) designated to examine the 
Veteran, and the examination report(s) should 
note review of the file.  

The examiner(s) should provide an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the service-connected 
disabilities (prostate cancer residuals, 
dysthymic disorder associated with the 
residuals of prostate cancer, and erectile 
dysfunction) preclude employment consistent 
with the Veteran's two-year college education 
and occupational experience as a security 
guard, without taking into account his age or 
any nonservice-connected disabilities.  The 
examiner(s) should set forth a rationale for 
the conclusions reached.  

3. Re-adjudicate the Veteran's claims for 
service connection for bilateral hearing 
loss, service connection for tinnitus, and 
entitlement to TDIU.  If the benefits sought 
on appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as a summary of the 
evidence received since the issuance of the 
most recent supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


